     Case 1:21-cv-01006-MEM-MCC Document 55 Filed 09/15/21 Page 1 of 5




                 UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


WILLIAM CUMMINGS,                            :      CIVIL NO. 1:21-CV-1006
                                             :
            Plaintiff,                       :      (Judge Mannion)
                                             :
            v.                               :
                                             :      (Magistrate Judge Carlson)
J. SCHICKVAM, et al.,                        :
                                             :
            Defendants.                      :

                         MEMORANDUM AND ORDER

      The background of this order is as follows:

      The plaintiff, who is proceeding pro se, commenced this action by a complaint on

June 7, 2021. (Doc. 1.) Since that time, Cummings filed numerous documents which

purport to amend his complaint in a random, fragmentary and incomplete fashion. We

have repeatedly instructed Cummings that any motion to amend must comply with

Local Rule 15.1 which provides as follows:

      LR 15.1 Amended Pleadings.

      (a) Proposed amendment to accompany the motion.

      When a party files a motion requesting leave to file an amended pleading,
      the proposed amended pleading must be retyped or reprinted so that it will
      be complete in itself including exhibits and shall be filed on paper as a
      separate document or, in the Electronic Filing System, as an attachment to
      the motion. If the motion is granted, the clerk shall forthwith file the
      amended pleading. Unless otherwise ordered, an amended pleading that

                                         1
     Case 1:21-cv-01006-MEM-MCC Document 55 Filed 09/15/21 Page 2 of 5




      does not add a new defendant shall be deemed to have been served for the
      purpose of determining the time for response under Fed. R. Civ. P. 15(a),
      on the date the court grants leave for its filing. A party granted leave to
      amend its pleading, when the amended pleading would add a new
      defendant, shall file and effect service of the amended pleading within
      thirty (30) days after the date of the Order granting leave for its filing.

      (b) Highlighting of amendments.

      The party filing the motion requesting leave to file an amended pleading
      shall provide: (1) the proposed amended pleading as set forth in subsection
      (a) of this rule, and (2) a copy of the original pleading in which stricken
      material has been lined through and any new material has been inserted
      and underlined or set forth in bold-faced type.


Local Rule 15.1.

      We have also repeatedly informed Cummings that he needs to file a single

comprehensive amended complaint. Most recently we instructed Cummings to submit a

single comprehensive amended complaint by September 27, 2021. (Doc. 48).

      As this deadline has approached Cummings has, yet again, filed various separate

and often fragmentary complaints without incorporating those complaints into a single

comprehensive pleading. (Docs. 51, 52, 53, and 54). Because the proliferation of these

filings violates our prior orders and impedes the orderly evaluation of the plaintiff’s

claims, IT IS ORDERED as follows:

      1.     The plaintiff’s motions to file various separate supplemental and amended

             complaints, (Docs. 51, 52, and 53) are DENIED without prejudice to the


                                          2
Case 1:21-cv-01006-MEM-MCC Document 55 Filed 09/15/21 Page 3 of 5




      filing of a single comprehensive complaint.

 2.   On or before October 12, 2021, the plaintiff is directed to prepare a single

      comprehensive proposed amended complaint containing all of his claims

      against all defendants, and submit this one proposed amended complaint,

      along with a motion to amend in the form called for by Local Rule 15.1,

      and a brief in support of this motion.

 3.   We instruct the plaintiff that this Aamended complaint must be complete

      in all respects. It must be a new pleading which stands by itself as an

      adequate complaint without reference to the complaint already filed.@

      Young v. Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa. 1992). See e.g.,

      Biggins v. Danberg, No. 10-732, 2012 WL 37132 (D.Del. Jan. 6, 2012);

      Quirindongo v. Federal Bureau of Prisons, No. 10-1742, 2011 WL

      2456624 (M.D. Pa. June 16, 2011). Therefore, in amending this

      complaint, the plaintiff=s amended complaint must recite factual

      allegations which are sufficient to raise the plaintiff=s claimed right to

      relief beyond the level of mere speculation, contain Aa short and plain

      statement of the claim showing that the pleader is entitled to relief,@ Fed.

      R. Civ. P. 8(a)(2), set forth in averments that are Aconcise, and direct,@

      Fed. R. Civ. P. 8(e)(1), and stated in separately numbered paragraphs


                                    3
Case 1:21-cv-01006-MEM-MCC Document 55 Filed 09/15/21 Page 4 of 5




      describing the date and time of the events alleged, and identifying

      wherever possible the participants in the acts about which the plaintiff

      complains.

 4.   This complaint must be a new pleading which stands by itself as an

      adequate complaint without reference to any other pleading already filed.

      Young v. Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa. 1992). The

      complaint should set forth plaintiff's claims in short, concise and plain

      statements, and in sequentially numbered paragraphs. It should name

      proper defendants, specify the offending actions taken by a particular

      defendant, be signed, and indicate the nature of the relief sought. Further,

      the claims set forth in the complaint should arise out of the same

      transaction, occurrence, or series of transactions or occurrences, and they

      should contain a question of law or fact common to all defendants.

 5.   Failure to comply with these instructions may result in the dismissal of this

      lawsuit and this order is entered without prejudice to the assertion of any

      defenses or dispositive motions that the defendants may believe are

      appropriate with respect to any amended complaint. Further any amended

      complaint is subject to a screening review to determine whether it states a

      claim upon which relief may be granted.


                                    4
Case 1:21-cv-01006-MEM-MCC Document 55 Filed 09/15/21 Page 5 of 5




 SO ORDERED, this 15th day of September 2021.




                             /s/ Martin C. Carlson
                             Martin C. Carlson
                             United States Magistrate Judge




                                5
